Appellee has moved the Court to dismiss this appeal on the ground that appellant's brief wholly fails to comply with Amended Rule 20 of this Court relating to the preparation of briefs. The motion is well taken and we could properly grant it on authority of St. Andrews Bay Lbr. Co. v. Bernard, 102 Fla. 389, 135 Sou. Rep. 831, wherein a full explanation of the meaning and purpose of the rule will be found.
However, the transcript is before us and the briefs of both parties have been filed. A review of the record has convinced us that no reversible error was committed in the entry of the final decree appealed from. In lieu of dismissal of the appeal on the ground going to the sufficiency of the appellant's brief the decree appealed from having been found by us to be without error, will be affirmed and motion to dismiss denied.
On motion to dismiss appeal, motion denied and decree affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL, BROWN and BUFORD, J. J., concur.